Cook, J.,
delivered the opinion of the court.
This is an appeal from a conviction for murder. The record discloses that the defendant seasonably, made a motion demanding that a special venire be summoned to try his case. Much is said in the briefs about when and how this motion was made, but the appellate court is confined to the facts made by the record. The record shows that the motion was made in the form and within the time fixed by the statute, and that the motion for no reason apparent in the record, was overruled by the trial court.
The defendant, as a matter of right, given by the statute, was entitled to a special venire; and, this right having been denied by the court, dt follows that the judgment of the court below must be reversed, and the cause remanded for a new trial.

Reversed and remanded.